Opinion issued July 22, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00285-CR
____________

THE STATE OF TEXAS, Appellant

V.

JESUS MARIO CAMACHO, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 964537



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this State’s appeal.  Appellee filed a motion to
dismiss the appeal because the State’s notice of appeal was untimely filed.  We agree.
               The trial court entered its order granting appellee’s motion to suppress
evidence on February 19, 2004.  The State’s notice of appeal was therefore due on
Friday, March 5, 2004, the fifteenth day following the trial court’s order.  Tex. Code
Crim. Proc. Ann. art. 44.01(d) (Vernon Pamph. 2004); Tex. R. App. P. 26.2(b).  The
State filed notice of appeal on Monday, March 8, 2004, three days late.  The State did
not file a motion for extension of time to file notice of appeal.  The State has no right
of appeal after the 15-day limit has expired.  Irving v. State, 879 S.W.2d 220, 222
(Tex. App.—Houston [14th Dist.] 1994), aff’d on other grounds, 922 S.W.2d 959 
(Tex. Crim. App. 1996).
               On June 24, 2004, we requested a response from the State to appellee’s
motion to dismiss.  The State filed its response on June 29, 2004, conceding that this
Court lacks jurisdiction because its notice of appeal was not timely filed.
               Accordingly, appellee’s motion to dismiss the appeal is granted.  We hold
that the State’s notice of appeal was untimely and fails to vest this Court with
jurisdiction.
               We dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).